         Case 1:16-cv-02010-CCB Document 105 Filed 01/13/21 Page 1 of 2

  CITY OF BALTIMORE                                                DEPARTMENT OF LAW
                                                                   JAMES L. SHEA, CITY SOLICITOR
 BRANDON M. SCOTT,                                                 100 N. HOLLIDAY STREET
      Mayor                                                        SUITE 101, CITY HALL
                                                                   BALTIMORE, MD 21202



                                                                                   January 13, 2021

VIA ECF/CM

The Honorable Catherine C. Blake
101 West Lombard Street
Chambers 7D
Baltimore, MD 21201

       Re:     Kerron Andrews v. Baltimore Police Department, et al.,
               Civil Action No. 16-cv-02010-CCB,
               Baltimore Police Department Status Report


Dear Judge Blake:

Please accept this letter in response to Your Honor’s December 10, 2020 and January 8, 2021 Orders
(hereinafter “the Orders). See ECF Nos. 98 & 104.

Pursuant to the Orders, the Baltimore Police Department (“BPD”) has renewed its search as instructed.
Undersigned counsel has made requests to the following units/departments: Fiscal, Special Activities
Unit/Advanced Technical Team (“ATT”), the Criminal Investigations Division/Shooting Unit, Written
Directives, and Training.

Written Directives is the unit that maintains BPD’s policies. ATT is a subsection of the Special
Activities Unit that assists and supports other units with criminal investigations by utilizing technology,
such as cell site simulators and pen registers.

Using the phraseology “any and all purchase orders or product information sheets” from L3Harris’s
Responses and Objections to [Plaintiff’s] Subpoena to Produce Documents, Information or Objects or
to Permit Inspection of Premises, which BPD received on December 8, 2020, Fiscal and ATT also
conducted additional searches for the time period of prior to May 31, 2014. BPD proffers that some
documents located may be responsive to Request Nos. 10, 12, 16, and 27, but are or may be export
controlled or otherwise protected by federal law.

BPD was able to obtain guidance from counsel for L3Harris regarding how to locate the device’s serial
number, if any. As a supplemental response to its prior response to Request No. 3, BPD located the
serial number and provided it to the Individual Defendants and Plaintiff on January 13, 2021 informally
and pursuant to the resolution of the pending protective order dispute. Prior to Plaintiff’s issuance of
his Requests for Production of Documents, the device’s “part number” and “FCC ID” were provided



                                                    1
         Case 1:16-cv-02010-CCB Document 105 Filed 01/13/21 Page 2 of 2

  CITY OF BALTIMORE                                                DEPARTMENT OF LAW
                                                                   JAMES L. SHEA, CITY SOLICITOR
 BRANDON M. SCOTT,                                                 100 N. HOLLIDAY STREET
      Mayor                                                        SUITE 101, CITY HALL
                                                                   BALTIMORE, MD 21202



to all parties on August 27, 2020 informally and pursuant to the resolution of the pending protective
order dispute in order to aid Plaintiff in his discovery requests to the manufacturer.

Undersigned counsel queried both the Office of Legal Affairs and General Litigation units of the
Baltimore City Law Department regarding Request No. 29. Neither unit is aware of documents existing
concerning the kind of testimony referenced in this request.

After numerous thorough and diligent searches, BPD has not located any additional documents other
than what its searches from August through early December 2020 have yielded, or as otherwise
described above.

BPD hereby incorporates, maintains, and reiterates its objections and responses in its various discovery
responses, as well as any oral objections made during conference calls with counsel and/or the Court.
BPD also specifically incorporates, maintains, and reiterates its prior objections to Plaintiff’s discovery
requests that exceed the Fourth Circuit’s Remand Order. See ECF No. 60.




                                               Respectfully submitted,

                                               James L. Shea
                                               BALTIMORE CITY SOLICITOR


                                                      /s/
                                               Natalie R. Amato
                                               Assistant City Solicitor
                                               Federal Bar No. 20749

                                               Baltimore City Department of Law
                                               Office of Legal Affairs
                                               City Hall, Room 101
                                               100 N. Holliday Street
                                               Baltimore, MD 21202
                                               410.371.9298 (telephone)
                                               410.396.2126 (facsimile)
                                               natalie.amato@baltimorecity.gov
                                               Attorney for BPD & Kevin Davis



                                                    2
